Title: Some asshole built a fence around my house without my permission. Can I sue?
Question:
Answer #1: I raise ducks and they're absolutely disgusting. There's no way the town could keep the ducks from ruining those tiny pools. On the other hand maybe we should stop building on wetlands. This is more "government destroys entire neighborhood, bans homeless from sleeping in streets"Answer #2: Ok. So these are trespassers to an attractive nuisance. The fence was built to keep the trespassers out. But instead it became a baby prison for the trespasser’s kids—who in all likelihood will die as a result. So they essentially made an attractive nuisance into an unreasonably dangerous situation. 

Could be considered negligence. But they would have to prove the owner failed to take reasonable measures and/or that the measures he did take made it worse/were unreasonable. That’s going to be hard to do with a beak and no hands.